

Exhibit 10.2
SECURITIES EXCHANGE AGREEMENT


This SECURITIES EXCHANGE AGREEMENT dated as of June 22, 2010 (this “Agreement”)
is made by and between Neoprobe Corporation, a Delaware corporation (the
“Company”), and David C. Bupp and Cynthia B. Gochoco, both individually and as
co-executors of the Estate of Walter H. Bupp (collectively, the “Lenders”).


Recitals


A.            Pursuant to the terms of a 10% Convertible Note Purchase Agreement
dated as of June 29, 2007 (the “Purchase Agreement”), Lenders, as joint tenants
with right of survivorship, purchased the Company’s 10% Convertible Note in the
principal amount of $1,000,000, due July 8, 2008, which was subsequently amended
to extend the maturity date to December 27, 2011  (the “Bupp Note”).
 
B.           Subject to the terms and conditions set forth herein, the Company
and the Lenders desire to cancel and retire the Bupp Note in exchange for the
issuance by the Company to the Lenders of 1,000 shares of the Company’s Series C
Convertible Preferred Stock (the “Series C Shares”). The Certificate of
Designation of the Relative Rights and Preferences of the Company’s Series C
Convertible Preferred Stock is attached to this Agreement as Exhibit A.
 
Statement of Agreement
 
In consideration of the foregoing, and of their mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:
 
Section 1.              Exchange of Securities.
 
(a)           Subject to the terms and conditions herein set forth, at the
Closing (as defined below) the Lenders agree to deliver to the Company the Bupp
Note in exchange for the Series C Shares.  In consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Company agrees to issue and deliver the Series C Shares
to the Lenders in exchange for the Bupp Note.
 
(b)           The closing of the transactions contemplated by this Agreement (
the “Closing”) shall occur simultaneously with the execution and delivery of
this Agreement or on such later date and time as the Parties may agree (the
“Closing Date”) at the offices of the Company, 425 Metro Place North, Suite 300,
Dublin, Ohio 34017.
 
(c)           At the Closing, the Lenders shall deliver to the Company for
cancellation the original Bupp Note.  At the Closing, the Company shall issue to
the Lenders certificates evidencing the Series C Shares in exchange for the Bupp
Note.
 
(d)           For the avoidance of doubt, it is understood and acknowledged
that, notwithstanding the transactions contemplated by this Agreement, the
Warrants issued to the Lenders pursuant to the Purchase Agreement shall remain
outstanding and in effect pursuant to their terms.
 
 
 

--------------------------------------------------------------------------------

 

Section 2.              Representations and Warranties of the Company.
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has the corporate
power and authority to execute, deliver and perform its obligations under this
Agreement.
 
(b)           The execution, delivery and performance by the Company of this
Agreement, the issuance of the Series C Shares, and the consummation of the
transactions contemplated hereby and thereby (a) has been duly authorized by all
necessary corporate action; (b) do not and will not contravene the terms of the
Certificate of Incorporation or By-Laws of the Company or any amendment thereof
or any federal, state, local or foreign statute, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries are bound or affected; (c) do
not and will not conflict with, or result in any violation of, or default (with
or without notice or lapse of time, or both), or give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of a
material benefit, under any material mortgage, indenture, lease or other
agreement or instrument, permit, concession, franchise, license, judgment,
order, decree statute, law, ordinance, rule or regulation applicable to the
Company, its properties or assets.
 
(c)           This Agreement has been duly executed and delivered by the
Company, and this Agreement constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
(d)           Neither the Company nor any of its Subsidiaries is required under
federal, state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
Governmental Authority in order for it to execute, deliver or perform any of its
obligations under this Agreement or issue and sell the Series C Shares in
accordance with the terms hereof (other than any filings, consents and approvals
which may be required to be made by the Company under applicable state and
federal securities laws, or rules).
 
(e)           The Series C Shares to be issued at the Closing have been duly
authorized by all necessary corporate action and, when paid for or issued in
accordance with the terms hereof, they shall be validly issued and outstanding,
free and clear of all liens, encumbrances and rights of refusal of any kind, and
shall be fully paid and non-assessable.
 
(f)           The Company has authorized and reserved, and covenants to continue
to reserve, free of preemptive rights and other similar contractual rights of
stockholders, shares of Common Stock sufficient to effect the conversion of the
Series C Shares.
 
(g)           The shares of the Company’s Common Stock, $.001 par value (“Common
Stock”) to be issued upon conversion of the Series C Shares will, upon issuance,
be validly issued, fully paid and non-assessable, free and clear of all liens,
encumbrances and rights of first refusal or preemptive rights of any kind
imposed by or through the Company, and the holders thereof shall be entitled to
all rights accorded to a holder of Common Stock.
 
 
 

--------------------------------------------------------------------------------

 

Section 3.              Representations and Warranties of Lenders. Each of the
Lenders represent and warrant to the Company as follows:
 
(a)           The Lender has the requisite right, power and authority to enter
into and perform this Agreement and to purchase the Series C Shares being issued
to the Lender hereunder.   No further consent or authorization of any person is
required for the execution, delivery or performance of this Agreement by the
Lender. When executed and delivered by the Lender, this Agreement shall
constitute the valid and binding obligation of the Lender enforceable against
the Lender in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 
(b)           The Lender owns and holds with the other Lenders, beneficially and
of record, the entire right, title, and interest in and to the Bupp Note, free
and clear of any claim, restriction, security interest or lien other than
restrictions on transfer under the Securities Act and applicable state
securities laws.
 
(c)           The Lender is acquiring the Series C Shares for Lender’s own
account and not with a view to or for sale in connection with a distribution
thereof.  The Lender does not have a present intention to sell any of the Series
C Shares, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Series C Shares to or through
any person or entity; provided, however, that by making the representations
herein, the Lender does not agree to hold the Series C Shares (or securities
issued upon conversion of the Series C Shares) for any minimum or other specific
term and reserves the right to dispose of such securities at any time in
accordance with federal and state securities laws applicable to such
disposition.  The Lender acknowledges and agrees that certificates representing
the Series C Shares shall bear a legend to the following effect:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.
 
(d)           The Lender is an “accredited investor” as defined in Rule 501(a)
under the Securities Act.  The Lender has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Series C Shares. The Lender is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act and the Lender is not a
broker-dealer. The Lender acknowledges that an investment in the Securities is
speculative and involves a high degree of risk.
 
 
3

--------------------------------------------------------------------------------

 

(e)           The Lender acknowledges that he or she has carefully reviewed the
reports filed by the Company under Section 13 of the Securities Exchange Act in
the twelve month period prior to the Closing Date, and other publicly available
information furnished by the Company, and has been afforded (i) the opportunity
to ask such questions as Lender has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of this
Agreement and the Series C Shares and the merits and risks of investing in the
Series C Shares; (ii) access to information about the Company and Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to verify the information that has been furnished by the Company.
 
(f)           The Lender understands that the Series C Shares have not been
registered under the Securities Act and must be held indefinitely unless
registered under the Securities Act or an exemption from registration is
available. The Lender acknowledges that he or she is familiar with Rule 144, and
that the Lender has been advised that Rule 144 permits resales of unregistered
securities only under certain circumstances. The Lender understands that to the
extent that Rule 144 is not available, the Lender will be unable to sell any
Series C Shares without either registration under the Securities Act or the
existence of another exemption from such registration requirement.
 
(g)           The Lender understands that the Series C Shares are being issued
in reliance on a transactional exemption from the registration requirements of
federal and state securities laws and the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Investor set forth herein in order to determine the
applicability of such exemptions. The Investor understands that no governmental
authority has passed upon or made any recommendation or endorsement of the
Series C Shares.
 
(h)           The Lender has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with the transactions contemplated by this Agreement.
 
Section 4.              Conditions Precedent to the Company’s Obligations. The
obligation hereunder of the Company to issue and deliver the Series C Shares to
the Lenders in exchange for the Bupp Note is subject to the satisfaction or
waiver, at or before the Closing Date, of each of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.
 
(a)           The Lenders shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Lenders at or prior
to the Closing Date.

 
4

--------------------------------------------------------------------------------

 
 
(b)          The representations and warranties of each Lender shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
are expressly made as of a particular date, which shall be true and correct in
all material respects as of such date.
 
(c)           The transactions contemplated by the Securities Exchange Agreement
between the Company and Platinum-Montaur Life Sciences, LLC, dated as of June
22, 2010, shall have been completed.
 
Section 5.              Conditions Precedent to the Lenders’ Obligations. The
obligation hereunder of the Lenders to accept the Series C Shares in exchange
for the Bupp Note is subject to the satisfaction or waiver, at or before the
Closing Date, of each of the conditions set forth below. These conditions are
for the Lenders’ sole benefit and may be waived by the Investor at any time in
its sole discretion.
 
(a)           The Company shall have filed the Certificate of Designation of the
Company’s Series C Convertible Preferred Stock with the Delaware Secretary of
State, in substantially the form attached hereto as Exhibit A.
 
(b)           The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.
 
(c)           Each of the representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
 
(d)           The transactions contemplated by the Securities Exchange Agreement
between the Company and Platinum-Montaur Life Sciences, LLC, dated as of June
22, 2010, shall have been completed.
 
Section 6.              Termination of Agreements.  Effective upon the Closing,
(a) the Registration Rights Agreement referenced in the Purchase Agreement, and
(b) the Intercreditor Agreement among the Company, the Lenders and
Platinum-Montaur Life Sciences, LLC, dated December 26, 2007 each shall be
terminated, and shall no longer be of any force or effect.
 
Section 7.              Notices.  All notices and communications provided for
hereunder shall be in writing and sent (a) by fax if the sender on the same day
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), or (b) by registered or certified mail with return
receipt requested (postage prepaid), or (c) by a recognized overnight delivery
service (with charges prepaid).  Any such notice must be sent:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           if to the Company, to
 
Neoprobe Corporation
425 Metro Place North, Suite 300
Dublin, Ohio  43017
Attn: Chief Financial Officer
 (fax)  (614) 793-9376


copy to:


William J. Kelly, Jr.
Porter, Wright, Morris & Arthur
41 South High Street, Suite 2800
Columbus, Ohio 43215


or to such other person at such other place as the Company shall designate to
Lenders in writing;
 
(b)           if to the Purchasers, to


David C. Bupp
9095 Moors Place North
Dublin, Ohio 43017


copy to:


Kenneth J. Warren, Esq.
5134 Blazer Parkway
Dublin, Ohio 43017


 or at such other address as a majority in interest of Lenders shall designate
to the Company in writing; or
 
(c)           if to any transferee or transferees of Lenders, at such address or
addresses as shall have been furnished to the Company at the time of the
transfer or transfers, or at such other address or addresses as may have been
furnished by such transferee or transferees to the Company in writing.
 
Section 8.              Miscellaneous.
 
(a)           Entire Agreement.  This Agreement, including all Exhibits hereto,
embody the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings relating to the subject matter hereof.  No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement shall affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Amendments.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and by each Lender.
 
(c)           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
(d)           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
(e)           Governing Law/Jurisdiction.  This Agreement will be construed and
enforced in accordance with and governed by the laws of the State of Ohio,
without reference to principles of conflicts of law, except to the extent that
the Delaware General Corporation Law shall govern.
 
(f)           Counterparts/Facsimile.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one instrument, and shall become
effective when one or more counterparts have been signed by each party hereto
and delivered to the other party.  In lieu of the original, a facsimile
transmission or copy of the original shall be as effective and enforceable as
the original.
 
(g)           Publicity.  None of the Lenders nor the Company shall issue any
press releases or otherwise make any public statement with respect to the
transactions contemplated by this Agreement without the prior written consent of
the other, except as may be required by applicable law or regulation.
 
(h)           Survival.  The representations and warranties in this Agreement
shall survive Closing.
 
(i)           Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Company shall pay the actual legal expenses incurred by the Lenders in
connection with the negotiation and execution of this Agreement, up to an
aggregate of $2,500.
 
(j)           Counterparts.   This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all such counterparts
together shall constitute one and the same instrument.
 
[Signature Page Follows]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.
 

 
NEOPROBE CORPORATION
       
By:
/s/ Brent L. Larson
   
Name: Brent L. Larson
   
Title: VP Finance/CFO




 
LENDERS
     
 /s/ David C. Bupp
 
David C. Bupp, individually
     
 /s/ Cynthia B. Gochoco
 
Cynthia B. Gochoco, individually
     
 /s/ David C. Bupp
 
David C. Bupp, as Co-Executor of the Estate of Walter H.
Bupp, deceased
     
 /s/ Cynthia B. Gochoco
 
Cynthia B. Gochoco, as Co-Executor of the Estate of
Walter H. Bupp, deceased

 
 
8

--------------------------------------------------------------------------------

 

Exhibit A
NEOPROBE CORPORATION


CERTIFICATE OF DESIGNATIONS, VOTING POWERS,
PREFERENCES, LIMITATIONS, RESTRICTIONS, AND RELATIVE
RIGHTS OF SERIES C CONVERTIBLE PREFERRED STOCK
 
It is hereby certified that:


I.           The name of the corporation is Neoprobe Corporation (the
“Corporation”), a Delaware corporation.


II.           Set forth hereinafter is a statement of the voting powers,
preferences, limitations, restrictions, and relative rights of shares of Series
C Convertible Preferred Stock hereinafter designated as contained in a
resolution of the Board of Directors of the Corporation pursuant to a provision
of the Certificate of Incorporation of the Corporation permitting the issuance
of said Series C Preferred Stock by resolution of the Board of Directors:


Section 9.             Designation and Rank.
 
(a)           Designation.  The designation of such series of the Preferred
Stock shall be the Series C Convertible Preferred Stock, par value $.001 per
share (the “Series C Preferred Stock”).  The maximum number of shares of Series
C Preferred Stock shall be One Thousand (1,000) Shares.
 
(b)           Rank.  The Series C Preferred Stock shall rank prior to the common
stock, par value $.001 per share (the “Common Stock”), and to all other classes
and series of equity securities of the Company which by their terms do not rank
on a parity with or senior to the Series C Preferred Stock (“Junior
Stock”).  The Series C Preferred Stock shall rank senior to the Series B
Convertible Preferred Stock as to rights to cash dividends, and on a parity with
the Series B Convertible Preferred Stock as to distributions on liquidation,
dissolution or winding up.  The Series C Preferred Stock shall be subordinate to
and rank junior to all indebtedness of the Company now or hereafter outstanding.
 
Section 10.           Dividends.
 
(a)           Quarterly Dividends.  The holders of shares of the Series C
Preferred Stock shall be entitled to receive, out of funds legally available
therefor, dividends at an annual rate equal to 10% of the Liquidation Preference
Amount (as defined below), whether or not declared.  Accrued and unpaid
dividends shall compound on a quarterly basis, and shall be, except as set forth
in Section 2(b) below, payable in cash.  The Board of Directors may fix a record
date for the determination of holders of shares of Series C Preferred Stock
entitled to receive payment of such dividends, which record date shall not be
more than sixty (60) days prior to the applicable dividend payment date.  The
first such dividend payment shall be due and payable on September 30, 2010, with
payments due and payable thereafter on June 30, September 30, December 31 and
March 31 of each year.   All accrued and unpaid dividends, if any, shall be
mandatorily paid immediately prior to the earlier to occur of (i) a liquidation,
dissolution or winding up (or deemed liquidation, dissolution or winding up
under Section 4(b) hereof) of the Company (a “Liquidation”), or (ii) a Voluntary
Conversion pursuant to Section 5 hereof.
 
 
 

--------------------------------------------------------------------------------

 

(b)           Payment of Dividends.  At the option of the Company in compliance
with this Section 2(b), the Company may pay dividends on the Series C Preferred
Stock in registered shares of Common Stock, with each share of Common Stock
being valued for this purpose at 90% of the average VWAP for the five (5)
trading days immediately preceding the date on which such dividend is due and
payable.  Notwithstanding the above, no dividend shall be paid in Common Stock
(i) in connection with a Liquidation, or, (ii) unless the shares of Common Stock
received upon such payment shall be freely salable by the recipient pursuant to
a then effective registration statement under the Securities Act of
1933.  Certificates evidencing shares of Common Stock delivered as a payment of
dividends pursuant to this Section 2(b) shall be delivered to the holders via no
later than five (5) business days following the relevant dividend payment
date.  “VWAP” means, for any date, (i) the daily volume weighted average price
of the Common Stock for such date on the OTC Bulletin Board (or national
securities exchange, if applicable) as reported by Bloomberg Financial L.P.
(based on a trading day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(ii) if the Common Stock is not then listed or quoted on the OTC Bulletin Board
(or national securities exchange, if applicable) and if prices for the Common
Stock are then reported in the “Pink Sheets” published by the Pink Sheets, LLC
(or a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported; or
(iii) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the holder and
reasonably acceptable to the Company.
 
(c)           Junior Stock Dividends.  The Company shall not declare or pay any
cash dividends on, or make any other distributions with respect to or redeem,
purchase or otherwise acquire for consideration, any shares of Junior Stock
unless and until all accrued and unpaid dividends on the Series C Preferred
Stock have been paid in full; provided that the foregoing prohibition shall not
apply to the repurchase, redemption or payment of dividends or distributions on
or with respect to the Series B Convertible Preferred Stock in conformity with
the designation of the powers, preferences, limitations, restrictions, and
relative rights thereof.    In all events, Junior Stock dividends shall be
subject to the restrictions set forth in Section 3(a) below
 
Section 11.            Voting Rights.
 
(a)           Class Voting Rights.  The Series C Preferred Stock shall have the
following class voting rights.  The Company shall not, without the affirmative
vote or consent of the holders of at least a majority of the shares of the
Series C Preferred Stock outstanding at the time, given in person or by proxy,
either in writing or at a meeting, in which the holders of the Series C
Preferred Stock vote separately as a class, amend, alter or repeal the
provisions of the Series C Preferred Stock so as to adversely affect any right,
preference, privilege or voting power of the Series C Preferred Stock. So long
as at least 25% of the shares of the Series C Preferred Stock remain
outstanding, the Company shall not, without the affirmative vote or consent of
the holders of at least a majority of the shares of the Series C Preferred Stock
outstanding at the time, given in person or by proxy, either in writing or at a
meeting, in which the holders of the Series C Preferred Stock vote separately as
a class: (i) repurchase, redeem or pay dividends on (whether in cash, in kind,
or otherwise), shares of the Company's Junior Stock; or (ii) effect any
distribution with respect to Junior Stock; provided that the foregoing
prohibition shall not apply to the repurchase, redemption or payment of
dividends or distributions on or with respect to the Series B Convertible
Preferred Stock in conformity with the designation of the powers, preferences,
limitations, restrictions, and relative rights thereof.
 
(b)           General Voting Rights.  Except with respect to transactions upon
which the Series C Preferred Stock shall be entitled to vote separately as a
class pursuant to Section 3(a) above, the Series C Preferred Stock shall have no
voting rights.  The Common Stock into which the Series C Preferred Stock is
convertible shall, upon issuance, have all of the same voting rights as other
issued and outstanding Common Stock of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 12.            Liquidation Preference.
 
(a)           In the event of the liquidation, dissolution or winding up of the
affairs of the Company, whether voluntary or involuntary, after payment or
provision for payment of the debts and other liabilities of the Company, the
holders of shares of the Series C Preferred Stock then outstanding shall be
entitled to receive, out of the assets of the Company, whether such assets are
capital or surplus of any nature, before any payment shall be made or any assets
distributed to the holders of the Common Stock or any other Junior Stock (but
pari passu with any payment to holders of Series B Convertible Preferred Stock),
an amount per share of Series C Preferred Stock calculated by taking the total
amount available for distribution to holders of all the Company’s outstanding
Common Stock before deduction of any preference payments for the Series B
Convertible Preferred Stock or Series C Preferred Stock, divided by the total of
(x) all of the then outstanding shares of the Company’s Common Stock, plus (y)
all of the shares of the Company’s Common Stock into which all of the
outstanding shares of the Series B Convertible Preferred Stock and Series C
Preferred Stock can be converted, and then (z) multiplying the sum so obtained
by the number of shares of Common Stock into which such share of Series C
Preferred Stock could then be converted (the “Liquidation Preference
Amount”).  The liquidation payment with respect to each outstanding fractional
share of Series C Preferred Stock shall be equal to a ratably proportionate
amount of the liquidation payment with respect to each outstanding share of
Series C Preferred Stock.  All payments for which this Section 4(a) provides
shall be in cash, property (valued at its fair market value as determined by an
independent appraiser reasonably acceptable to the holders of a majority of the
Series C Preferred Stock), or a combination thereof; provided, however, that no
cash shall be paid to holders of Junior Stock unless each holder of the
outstanding shares of Series C Preferred Stock has been paid in cash the full
Liquidation Preference Amount to which such holder is entitled as provided
herein.  After payment of the full Liquidation Preference Amount to which each
holder is entitled, such holders of shares of Series C Preferred Stock will not
be entitled to any further participation as such in any distribution of the
assets of the Company.
 
(b)           A consolidation or merger of the Company with or into any other
corporation or corporations, or a sale of all or substantially all of the assets
of the Company, or the effectuation by the Company of a transaction or series of
transactions in which more than 50% of the voting shares of the Company is
disposed of or conveyed, shall be, at the election of the holders of a majority
of the Series C Preferred Stock, deemed to be a liquidation, dissolution, or
winding up within the meaning of this Section 4; provided, however, that any
such transaction shall not be deemed to be a liquidation, dissolution or winding
up unless such transaction is approved by the Board of Directors of the Company
and the holders of the Series C Preferred Stock do not control the Board of
Directors.  In the event of the merger or consolidation of the Company with or
into another corporation that is not treated as a liquidation pursuant to this
Section 4(b), the Series C Preferred Stock shall maintain its relative powers,
designations and preferences provided for herein (including any adjustment
required under Section 5(c)(v) hereof) and no merger shall result inconsistent
therewith.
 
(c)           Written notice of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company, stating a payment date
and the place where the distributable amounts shall be payable, shall be given
by mail, postage prepaid, no less than forty-five (45) days prior to the payment
date stated therein, to the holders of record of the Series C Preferred Stock at
their respective addresses as the same shall appear on the books of the Company.
 
Section 13.           Conversion.  The holders of Series C Preferred Stock shall
have the following conversion rights (the “Conversion Rights”):
 
 
 

--------------------------------------------------------------------------------

 

(a)           Right to Convert.  At any time on or after the date of issuance of
the Series C Preferred Stock (the “Issuance Date”), the holder of any such
shares of Series C Preferred Stock may, at such holder’s option, elect to
convert (a “Voluntary Conversion”) all or any portion of the shares of Series C
Preferred Stock held by such person into a number of fully paid and
nonassessable shares of Common Stock at a conversion rate of 3,226 shares of
Common Stock for each share of Preferred Stock (subject to adjustments set forth
in Section 5(c) herein, the “Conversion Rate”).  The Company shall keep written
records of the conversion of the shares of Series C Preferred Stock converted by
each holder.  A holder shall be required to deliver the original certificates
representing the shares of Series C Preferred Stock upon any conversion of the
Series C Preferred Stock as provided in Section 5(b) below.
 
(b)           Mechanics of Voluntary Conversion.  The Voluntary Conversion of
Series C Preferred Stock shall be conducted in the following manner:
 
(i)  Holder's Delivery Requirements.  To convert Series C Preferred Stock into
full shares of Common Stock on any date (the “Voluntary Conversion Date”), the
holder thereof shall (A) transmit by facsimile (or otherwise deliver), for
receipt on or prior to 5:00 p.m., Eastern Time on such date, a copy of a fully
executed notice of conversion in the form attached hereto as  Exhibit I  (the
“Conversion Notice”), to the Company, and (B) with respect to the final
conversion of shares of Series C Preferred Stock held by any holder, such holder
shall surrender to a common carrier for delivery to the Company as soon as
practicable following such Conversion Date but in no event later than six (6)
business days after such date the original certificates representing the shares
of Series C Preferred Stock being converted (or an indemnification undertaking
with respect to such shares in the case of their loss, theft or destruction)
(the “Preferred Stock Certificates”).
 
(ii)  Company's Response.  Upon receipt by the Company of a facsimile copy of a
Conversion Notice, the Company shall immediately send, via facsimile, a
confirmation of receipt of such Conversion Notice to such holder and the Company
or its designated transfer agent (the “Transfer Agent”), as applicable, shall,
within five (5) business days following the date of receipt by the Company of
the certificate representing the shares of Series C Preferred Stock being
converted, (x) issue and deliver to the Depository Trust Company (“DTC”) account
on the holder’s behalf via the Deposit Withdrawal Agent Commission System
(“DWAC”) as specified in the Conversion Notice, registered in the name of the
holder or its designee, for the number of shares of Common Stock to which the
holder shall be entitled, and (y) if the certificate so surrendered represents
more shares of Series C Preferred Stock than those being converted, issue and
deliver to the holder a new certificate for such number of shares of Series C
Preferred Stock represented by the surrendered certificate which were not
converted. Simultaneously, the Company will pay the holder any dividends that
are accrued and unpaid as of the Voluntary Conversion Date on the shares of
Series C Preferred Stock being converted, either in cash, or at the option of
the Company in shares of Common Stock as provided in Section 2(b) hereof.
 
(iii)  Record Holder.  The person or persons entitled to receive the shares of
Common Stock issuable upon a conversion of the Series C Preferred Stock shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.
 
(iv)  Company's Failure to Timely Convert.  If within five (5) business days of
the Company's receipt of the Conversion Notice (the “Share Delivery Period”) the
Company shall fail to issue and deliver to a holder the number of shares of
Common Stock to which such holder is entitled upon such holder's conversion of
the Series C Preferred Stock (a “Conversion Failure”), in addition to all other
available remedies which such holder may pursue hereunder, the Company shall pay
additional damages to such holder on each business day after such fifth (5th)
business day that such conversion is not timely effected in an amount equal to
0.5% of the product of (A) the sum of the number of shares of Common Stock not
so issued to the holder on a timely basis pursuant to Section 5(b)(ii) and to
which such holder is entitled and (B) the closing bid price of the Common Stock
on the last possible date which the Company could have issued such Common Stock
to such holder without violating Section 5(b)(ii).  If the Company fails to pay
the additional damages set forth in this Section 5(b)(iv) within five (5)
business days of the date incurred, then such payment shall bear interest at the
rate of 2% per month (pro rated for partial months) until such payments are
made.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)        Adjustments of Conversion Rate.
 
(i)  Adjustments for Stock Splits and Combinations.  If the Company shall at any
time or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the Conversion Rate shall be proportionately
increased.  If the Company shall at any time or from time to time after the
Issuance Date, combine the outstanding shares of Common Stock, the Conversion
Rate shall be proportionately decreased.  Any adjustments under this Section
5(e)(i) shall be effective at the close of business on the date the stock split
or combination occurs.
 
(ii)  Adjustments for Certain Dividends and Distributions.  If the Company shall
at any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in shares of Common Stock, then, and in
each event, the Conversion Rate shall be increased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, as applicable, the
Conversion Rate then in effect by a fraction:
 
the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately following the time of such issuance or the
close of business on such record date; and
 
the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance.
 
(iii)  Adjustment for Other Dividends and Distributions.  If the Company shall
at any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in securities of the Company other than
shares of Common Stock, then, and in each event, an appropriate revision to the
applicable Conversion Rate shall be made and provision shall be made (by
adjustments of the Conversion Rate or otherwise) so that the holders of Series C
Preferred Stock shall receive upon conversions thereof, in addition to the
number of shares of Common Stock receivable thereon, the number of securities of
the Company which they would have received had their Series C Preferred Stock
been converted into Common Stock on the date of such event and had thereafter,
during the period from the date of such event to and including the Conversion
Date, retained such securities (together with any distributions payable thereon
during such period), giving application to all adjustments called for during
such period under this Section 5(c)(iii) with respect to the rights of the
holders of the Series C Preferred Stock.
 
(iv)  Adjustments for Reclassification, Exchange or Substitution.  If the Common
Stock issuable upon conversion of the Series C Preferred Stock at any time or
from time to time after the Issuance Date shall be changed to the same or
different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for in Sections
5(c)(i), (ii) and (iii), or a reorganization, merger, consolidation, or sale of
assets provided for in Section 5(c)(v)), then, and in each event, an appropriate
revision to the Conversion Rate shall be made and provisions shall be made so
that the holder of each share of Series C Preferred Stock shall have the right
thereafter to convert such share of Series C Preferred Stock into the kind and
amount of shares of stock and other securities receivable upon reclassification,
exchange, substitution or other change, by holders of the number of shares of
Common Stock into which such share of Series C Preferred Stock might have been
converted immediately prior to such reclassification, exchange, substitution or
other change, all subject to further adjustment as provided herein.
 
 
 

--------------------------------------------------------------------------------

 
 
(v)  Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets.  If at any time or from time to time after the Issuance Date there shall
be a capital reorganization of the Company (other than by way of a stock split
or combination of shares or stock dividends or distributions provided for in
Section 5(c)(i), (ii) and (iii), or a reclassification, exchange or substitution
of shares provided for in Section 5(c)(iv)), or a merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all of the Company's properties or assets to any other person that is not deemed
a liquidation pursuant to Section 4(b) (an “Organic Change”), then as a part of
such Organic Change an appropriate revision to the Conversion Rate  shall be
made and provision shall be made so that the holder of each share of Series C
Preferred Stock shall have the right thereafter to convert such share of Series
C Preferred Stock into the kind and amount of shares of stock and other
securities or property of the Company or any successor corporation resulting
from the Organic Change as the holder would have received as a result of the
Organic Change and if the holder had converted its Series C Preferred Stock into
the Company’s Common Stock prior to the Organic Change.
 
(vi)  Record Date.  In case the Company shall take record of the holders of its
Common Stock or any other Preferred Stock for the purpose of entitling them to
subscribe for or purchase Common Stock or Convertible Securities, then the date
of the issue or sale of the shares of Common Stock shall be deemed to be such
record date.
 
(d)           No Impairment.  The Company shall not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith, assist in the carrying out of all the provisions of this
Section 5 and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the holders of the
Series C Preferred Stock against impairment. In the event a holder shall elect
to convert any shares of Series C Preferred Stock as provided herein, the
Company cannot refuse conversion based on any claim that such holder or anyone
associated or affiliated with such holder has been engaged in any violation of
law, unless an injunction from a court, on notice, restraining and/or adjoining
conversion of all or of said shares of Series C Preferred Stock shall have been
issued.
 
(e)           Certificates as to Adjustments.  Upon occurrence of each
adjustment or readjustment of the Conversion Rate or number of shares of Common
Stock issuable upon conversion of the Series C Preferred Stock pursuant to this
Section 5, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
such Series C Preferred Stock a certificate setting forth such adjustment and
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based.  The Company shall, upon written request of the holder of
such affected Series C Preferred Stock, at any time, furnish or cause to be
furnished to such holder a like certificate setting forth such adjustments and
readjustments, the Conversion Rate in effect at the time, and the number of
shares of Common Stock and the amount, if any, of other securities or property
which at the time would be received upon the conversion of a share of such
Series C Preferred Stock.  Notwithstanding the foregoing, the Company shall not
be obligated to deliver a certificate unless such certificate would reflect an
increase or decrease of at least one percent (1%) of such adjusted amount.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Issue Taxes.  The Company shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on conversion of
shares of Series C Preferred Stock pursuant thereto;  provided,  however, that
the Company shall not be obligated to pay any transfer taxes resulting from any
transfer requested by any holder in connection with any such conversion.
 
(g)          Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (i) upon hand delivery, telecopy or facsimile at the
address or number designated in the Exchange Agreement (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (ii) on the second business day following the date of mailing by express
overnight courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The Company will
give written notice each holder of Series C Preferred Stock at least ten (10)
days prior to the date on which the Company takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Organic Change, dissolution, liquidation or
winding-up and in no event shall such notice be provided to such holder prior to
such information being made known to the public. Subject to Section 4(c), the
Company will also give written notice to each holder of Series C Preferred Stock
at least ten (10) days prior to the date on which any Organic Change will take
place and in no event shall such notice be provided to such holder  prior to
such information being made known to the public
 
(h)          Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of the Series C Preferred Stock.  In lieu of any
fractional shares to which the holder would otherwise be entitled, the Company
shall at its option either (i) pay cash equal to the product of such fraction
multiplied by the average of the closing bid prices of the Common Stock for the
five (5) consecutive trading days immediately preceding the Voluntary Conversion
Date, as applicable, or (ii) in lieu of issuing such fractional shares issue one
additional whole share to the holder.
 
(i)           Reservation of Common Stock.  The Company shall, so long as any
shares of Series C Preferred Stock are outstanding, reserve and keep available
out of its authorized and unissued Common Stock, solely for the purpose of
effecting the conversion of the Series C Preferred Stock, such number of shares
of Common Stock as shall from time to time be sufficient to effect the
conversion of all of the Series C Preferred Stock then outstanding.
 
(j)           Retirement of Series C Preferred Stock.  Conversion of Series C
Preferred Stock shall be deemed to have been effected on the applicable
Voluntary Conversion Date.  The Company shall keep written records of the
conversion of the shares of Series C Preferred Stock converted by each
holder.  A holder shall be required to deliver the original certificates
representing the shares of Series C Preferred Stock upon complete conversion of
the Series C Preferred Stock represented by such certificates. A delivery of
original certificates pursuant to Section 5(b)(i) shall be deemed to comply with
the requirements of this Section 5(j).
 
(k)          Regulatory Compliance.  If any shares of Common Stock to be
reserved for the purpose of conversion of Series C Preferred Stock require
registration or listing with or approval of any governmental authority, stock
exchange or other regulatory body under any federal or state law or regulation
or otherwise before such shares may be validly issued or delivered upon
conversion, the Company shall, at its sole cost and expense, in good faith and
as expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 14.          No Preemptive Rights.  Except as provided in Section 5
hereof, no holder of the Series C Preferred Stock shall be entitled to rights to
subscribe for, purchase or receive any part of any new or additional shares of
any class, whether now or hereinafter authorized, or of bonds or debentures, or
other evidences of indebtedness convertible into or exchangeable for shares of
any class, but all such new or additional shares of any class, or any bond,
debentures or other evidences of indebtedness convertible into or exchangeable
for shares, may be issued and disposed of by the Board of Directors on such
terms and for such consideration (to the extent permitted by law), and to such
person or persons as the Board of Directors in their absolute discretion may
deem advisable.
 
Section 15.           Inability to Fully Convert.
 
(a)           Holder's Option if Company Cannot Fully Convert.  If, upon the
Company's receipt of a Conversion Notice, the Company cannot issue shares of
Common Stock for any reason, including, without limitation, because the Company
(i) does not have a sufficient number of shares of Common Stock authorized and
available, or (ii) is otherwise prohibited by applicable law or by the rules or
regulations of any stock exchange, interdealer quotation system or other
self-regulatory organization with jurisdiction over the Company or its
securities from issuing all of the Common Stock which is to be issued to a
holder of Series C Preferred Stock pursuant to a Conversion Notice, then the
Company shall issue as many shares of Common Stock as it is able to issue in
accordance with such holder's Conversion Notice, and with respect to the
unconverted Series C Preferred Stock (the “Unconverted Preferred Stock”), the
holder, solely at such holder's option, can elect to, at any time after receipt
of notice from the Company that there is Unconverted Preferred Stock, to void
the holder’s Conversion Notice as to the number of shares of Common Stock the
Company is unable to issue and retain or have returned, as the case may be, the
certificates for the shares of the Unconverted Preferred Stock.
 
(b)           Mechanics of Fulfilling Holder's Election.  The Company shall
immediately send via facsimile to a holder of Series C Preferred Stock, upon
receipt of a facsimile copy of a Conversion Notice from such holder which cannot
be fully satisfied as described in Section 7(a) above, a notice of the Company's
inability to fully satisfy such holder's Conversion Notice (the “Inability to
Fully Convert Notice”).  Such Inability to Fully Convert Notice shall indicate
(i) the reason why the Company is unable to fully satisfy such holder's
Conversion Notice, and (ii) the number of shares of Series C Preferred Stock
which cannot be converted.
 
Section 16.           Automatic Conversion.
 
(a)           Automatic Conversion Events.  All outstanding shares of Series C
Preferred Stock shall be automatically converted into Common Stock at the
Conversion Rate upon the earlier to occur of (i) the closing of a firm
commitment underwritten public offering of Common Stock of the Company pursuant
to an effective registration statement under Section 5 of the Securities Act  in
which the gross cash proceeds to the Company (before underwriting discounts,
commissions and fees) from such public offering are at least $10,000,000, or
(ii) December 31, 2012 (each, an “Automatic Conversion Event”).
 
 
 

--------------------------------------------------------------------------------

 

(b)           Mechanics of Automatic Conversion.  Upon the occurrence of an
Automatic Conversion Event, the outstanding Series C Preferred Stock shall be
converted into Common Stock automatically without any further action by the
holders of such shares and whether or not the certificates representing such
shares are surrendered to the Company or its transfer agent; provided, however,
that the Company shall not be obligated to issue certificates evidencing the
Common Stock issuable upon such conversion unless the certificates evidencing
such Series C Preferred Stock are either delivered to the Company or its
transfer agent as provided below, or the holder certifies to the Company or its
transfer agent that such certificates have been lost, stolen or destroyed and
executes an agreement satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with such certificates. Upon surrender by
any holder of the certificates formerly representing shares of Series C
Preferred Stock to the Company or the transfer agent, there shall be issued and
delivered to such holder promptly in its name as shown on such surrendered
certificate or certificates, a certificate or certificates for the number of
shares of Common Stock into which the shares of Series C Preferred Stock
surrendered were converted on the date on which such automatic conversion
occurred, and the Company shall promptly pay in cash (at the fair market value
per share of Common Stock determined by the Board of Directors as of the date of
conversion) the value of any fractional share of Common Stock otherwise issuable
to any holder of shares of Series C Preferred Stock being converted. Until
surrendered as provided above, each certificate formerly representing Series C
Preferred Stock shall be deemed for all corporate purposes to represent the
number of shares of Common Stock resulting from such automatic conversion.
 
(c)           Inability to Convert.  Notwithstanding the provisions of Section
8(a) if, upon the occurrence of an Automatic Conversion Event, the Company
cannot issue shares of Common Stock to fully effect the conversion for any
reason, including, without limitation, because the Company (i) does not have a
sufficient number of shares of Common Stock authorized and available, or (ii) is
otherwise prohibited by applicable law or by the rules or regulations of any
stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Company or its securities from issuing
all of the Common Stock which is to be issued to a holder of Series C Preferred
Stock, then the Company shall issue as many shares of Common Stock as it is able
to issue, and with respect to the unconverted Series C Preferred Stock (the
“Unconverted Preferred Stock”), deliver to the holder a certificate for the
shares of the Unconverted Preferred Stock.  In the event that the Company is
thereafter able to convert the Unconverted Preferred Stock, it shall so notify
the holder in writing, and such notice shall be deemed to be an Automatic
Conversion Event for purposes of this Section 8.
 
Section 17.           Vote to Change the Terms of Preferred Stock.  The
affirmative vote at a meeting duly called for such purpose, or the written
consent without a meeting, of the holders of not less than a majority of the
then outstanding shares of Series C Preferred Stock, shall be required for any
change to this Certificate of Designation or the Company’s Certificate of
Incorporation that would amend, alter, change or repeal any of the powers,
designations, preferences and rights of the Series C Preferred Stock.
 
Section 18.           Lost or Stolen Certificates.  Upon receipt by the Company
of evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificates representing the shares of Series C Preferred
Stock, and, in the case of loss, theft or destruction, of any indemnification
undertaking by the holder to the Company and, in the case of mutilation, upon
surrender and cancellation of such certificate(s), the Company shall execute and
deliver new preferred stock certificate(s) of like tenor and date.
 
Section 19.           Remedies, Characterizations, Other Obligations, Breaches
and Injunctive Relief.  The remedies provided in this Certificate of Designation
shall be cumulative and in addition to all other remedies available under this
Certificate of Designation, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a holder's right to pursue actual damages for any
failure by the Company to comply with the terms of this Certificate of
Designation.  Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the holders of the Series C Preferred
Stock and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holders of the Series C Preferred Stock shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 20.           Specific Shall Not Limit General; Construction.  No
specific provision contained in this Certificate of Designation shall limit or
modify any more general provision contained herein.
 
Section 21.           Failure or Indulgence Not Waiver.  No failure or delay on
the part of a holder of Series C Preferred Stock in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.
 
IN WITNESS WHEREOF, the undersigned has executed and subscribed this Certificate
and does affirm the foregoing as true this __  day of June, 2010.



 
NEOPROBE CORPORATION
             
By:  
           
Name:
            
Title:
        


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
NEOPROBE CORPORATION
CONVERSION NOTICE


Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series C Preferred Stock of Neoprobe Corporation (the
“Certificate of Designation”).  In accordance with and pursuant to the
Certificate of Designation, the undersigned hereby elects to convert the number
of shares of Series C Preferred Stock, par value $.001 per share (the “Preferred
Shares”), of Neoprobe Corporation, a Delaware corporation (the “Company”),
indicated below into shares of Common Stock, par value $.001 per share (the
“Common Stock”), of the Company, by tendering the stock certificate(s)
representing the share(s) of Preferred Shares specified below as of the date
specified below.


Date of Conversion: _______________________________________


Number of Preferred Shares to be
converted:                                                                    


Stock certificate no(s). of Preferred Shares to be
converted:                                                              


The Common Stock has been sold:  YES ___   NO ___


Please confirm the following information:


Conversion Rate:                         


Number of shares of Common Stock
to be
issued:                                                                           


Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion determined in accordance with Section 16
of the Securities Exchange Act of 1934, as amended:
______________________________________


Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:


Issue
to:                                                                           
Facsimile
Number:                                                                                     
 
Authorization:
By:                                                                           
Title: ______________________________


Dated:                                                                     
 
 
 

--------------------------------------------------------------------------------

 